Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 1 of 17




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

       ZACHARIAH ROBERTSON, ANGEL
       HERNANDEZ, GORDON LUNSTED, and
       GREG HUGGINS individually and on behalf
       of all others similarly situated,

       v.                                                 Case No. ______________

       AVERY TECHNICAL RESOURCES, INC.



                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH DIVISION

       ZACHARIAH ROBERTSON, ANGEL
       HERNANDEZ, GORDON LUNSTED, and
       GREG HUGGINS individually and on behalf
       of all others similarly situated,

       v.                                                 Case No. 2:19-cv-1080-WSS-LPL

       ENBRIDGE (U.S.) INC., CLEVELAND
       INTEGRITY SERVICES, INC. and
       CYPRESS ENVIRONMENTAL
       MANAGEMENT-TIR, LLC.



                    ROBERTSON’S MOTION TO ENFORCE COMPLIANCE
                           WITH THIRD-PARTY SUBPOENA

  1.        BACKGROUND.

            Robertson moves to compel documents stemming from a third-party subpoena served March

  8, 2021 on Avery Technical Resources, Inc. (Avery). See Third-Party Subpoena to Avery, attached as

  Exhibit 1. The subpoena relates to the discovery of contact information for certain putative class

  members in preliminarily approved Rule 23 and FLSA settlement in an action currently pending in

  the Western District of Pennsylvania, Robertson, et. al. v. Enbridge (US) Inc., et. al., No. 2:19-cv-1080-

  WSS-LPL Doc. 272 (W.D.P.A. Fe. 25, 2021) (Stickman, J.) (the Underlying Action).


                                                      1
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 2 of 17




          Therein, Robertson brings claims against his alleged employer, Enbridge (US) Inc. (Enbridge),

  for violations of the FLSA and state wage and hour laws. The Court in the Underlying Action

  preliminarily approved the settlement for a putative class consisting of:




  See Approval Order attached as Exhibit 2.

          Numerous members of the settlement class in the Underlying Action were staffed to Enbridge

  through third-party vendors. Enbridge claims it does not have access to many of these workers’

  contact information to facilitate notice as required by the Court. See Underlying Settlement Agreement

  attached as Exhibit 3 ¶4. Enbridge further claims that such information is in the sole possession of

  the third-party vendors who sourced these workers to Enbridge. Id.




  As such, the Court in the Underlying Action approved the settlement agreement and the Parties agreed

  for Robertson’s counsel to send third-party subpoenas seeking the putative class members’ contact

  information and contract dates to those third-party vendors.

          Importantly, the parties in the Underlying Action agreed to the language to be used in the

  third-party subpoenas seeking settlement class member contact information and other documents:




                                                     2
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 3 of 17




  Everyone in the Underlying Action agrees the request is narrowly tailored to obtain information

  necessary for Robertson to facilitate notice in the Underlying Action and to calculate damages.

         Prior to settlement, Enbridge advised Robertson that Avery sourced additional settlement

  class members to Enbridge. Thereafter, Robertson served Avery with a third-party subpoena

  containing the narrowly tailored request for the putative class members’ contact and damages

  information (as agreed to by the parties and approved by the Court in the Underlying Action) in

  accordance with the Court’s Order. See Ex. 1.

         Avery refuses to produce the information requested. Avery claims it need not produce the

  information because it says, without any proof, that each one of the inspectors it sourced to Enbridge


                                                    3
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 4 of 17




  agreed to arbitrate their claims against Avery such that they are necessarily excluded from

  participating in the Underlying Action. See Avery’s Objections to Subpoena, attached as Exhibit 4.

  Avery fails to explain how this agreement to arbitrate with Avery prevents any of the workers it staffed

  to Enbridge from joining a settlement class for claims against Enbridge. Regardless, Enbridge is

  seeking to settle and send notice to all the inspectors Avery staffed to Enbridge. Enbridge is implicitly

  declining to exercise any rights it may have under the Avery arbitration agreement. Avery cannot make

  Enbridge arbitrate. Avery nevertheless unilaterally decided to ignore the Court’s Order in the

  Underlying Action granting preliminary approval of the settlement and allowing Robertson to obtain

  the information he seeks in his subpoena, because it has an arbitration agreement.

          Again, the workers whose contact information Robertson seeks in its subpoena to Avery are

  part of the preliminarily approved settlement in the Underlying Action. See Ex. 2. The court in the

  Underlying Action did not exclude those inspectors sourced to Enbridge from Avery from its Order.

  Id. Enbridge is not seeking to enforce Avery’s purported arbitration agreement. Robertson’s subpoena

  to Avery seeks only the identities and contact information of these workers that is necessary to send

  notice to them as ordered by the Court (and agreed to by the parties) in the Underlying Action and to

  calculate their damages, if any.

          Robertson thus moves this Court, as the court of compliance, to enforce Avery’s compliance

  with the subpoena served by Robertson on March 8, 2021, so that the potential class members staffed

  by Avery to Enbridge may receive settlement notice as ordered by the court in the Underlying Action.

  2.      THE COURT SHOULD TRANSFER THIS DISPUTE TO THE COURT OF THE UNDERLYING
          ACTION.

          Robertson requests the Court transfer this Motion to Compel, so that Avery may make its

  arguments regarding notice and relevancy to the court of the Underlying Action in Western District

  of Pennsylvania, which approve settlement as to Avery’s workers. Under Federal Rule of Civil

  Procedure 45(f), “[w]hen the court where compliance is required did not issue the subpoena, it may


                                                     4
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 5 of 17




  transfer a motion under this rule to the issuing court if the person subject to the subpoena consents

  or if the court finds exceptional circumstances.” Bell v. ATH Holding Co., LLC, MC 18-148, 2018 WL

  3429710, at *4 (E.D. Pa. July 16, 2018)

          Rule 45(f) does not explain what qualifies as an exceptional circumstance. See The Dispatch

  Printing Co. v. Zuckerman, 16CV80037, 2016 WL 335753, at *2 (S.D. Fla. Jan. 27, 2016) (noting the

  Advisory Committee finds transfer “is appropriate: (1) when the issuing court has already ruled on

  issues presented by the motion, and (2) when the same discovery issues are likely to arise in many

  districts”). “The Advisory Committee Notes to Rule 45 provide when determining whether

  exceptional circumstances exist, the ‘prime concern should be avoiding burdens on local nonparties

  subject to subpoenas, and it should not be assumed that the issuing court is in a superior position to

  resolve subpoena-related motions.’ But the Advisory Committee Notes further explain transfer may

  be warranted ‘in order to avoid disrupting the issuing court's management of the underlying

  litigation.’ The Advisory Committee Notes provide the examples of when the issuing court has

  already ruled on the same issues presented by the motion or the same issues are likely to arise in

  discovery in many districts. In such instances, transfer to the issuing court is warranted to ensure

  uniformity of result.” Bell, 2018 WL 3429710, at *4 (emphasis added). The proponent of transfer

  bears the burden of showing exceptional circumstances. Id. (citing advisory committee notes 2013

  amendments).

          Exceptional circumstances exist here due to the underlying Court’s approval of the parties’

  settlement. Should Avery continue to refuse to produce relevant data and documents because it alleges

  its workers were covered by arbitration agreements, this argument is unavailing. It is not for Avery or

  this Court to determine who may participate in settlement. Indeed, this determination has already been

  made by the Western District of Pennsylvania and may not be altered by this Court or by any challenge

  from Avery, a non-party to the underlying proceedings. The parties agreed to settle Enbridge’s liability



                                                     5
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 6 of 17




  for these workers and agreed they would send notice of the settlement to these workers. The

  underlying court approved this settlement. Avery cannot escape production of the information sought

  here by arguing that the information is irrelevant or that Enbridge cannot settle the liability as to these

  workers.    Such an argument would require this Court to overturn the Western District of

  Pennsylvania’s finding.

          The case of Weddle v. Williams, No. 18-MC-00225-RBJ-KLM, 2019 WL 1620815, at *5 (D.

  Colo. Apr. 15, 2019) supports transfer in this matter. There, the Court concluded that “exceptional

  circumstances” under Fed. R. Civ. P. 45(f) existed, because the interest in avoiding disrupting the

  underlying court’s management of the underlying litigation outweighs the interests of the nonparty

  served with the subpoena in obtaining local resolution of the motion,” and transferred a motion to

  quash to the underlying court. The Court reasoned that to balance the exceptional circumstances

  against the burden that transfer would impose on the subpoenaed party, courts weigh factors relating

  to the underlying litigation, including the complexity, procedural posture, duration of pendency, and

  the nature of the issues pending before, or already resolved by, the issuing court in the underlying

  litigation. Id at *4. The Court found that the Advisory Committee’s notes to the 2013 amendment to

  Fed. R. Civ. P. 45(f) provided that the Court may find through case specific inquiry that the issuing

  court is, in fact, “in a superior position to resolved subpoena-related motions.” Id at *5. The Court

  found that the underlying court’s active management of discovery and familiarity with the underlying

  litigation’s voluminous factual record and nuanced factual issues weighed in favor of transfer. Id at *4-

  5 (citing In re Cassell, 2016 WL 3645166, at *1 (transferring subpoena-related motion where the parties

  “heavily litigated the case, as evidenced by the 253 docket entries” and noting that such a case “differs

  from cases where the court in the underlying case may not have a great deal of familiarity with the

  issues in the case because a Motion to Quash from an out of district non-party is the first or one of a

  few motions in dispute.”)). Like in Weddle and In re Cassell, the underlying court’s familiarity with the



                                                      6
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 7 of 17




  underlying litigation’s voluminous record is evidenced by the 282 docket entries here. See Copy of

  Docket, attached as Exhibit 9. The Court in Weddle also analyzed the burden on the non-party and

  found that even though the non-party, her attorney, and her attorney’s only office, were in Colorado,

  the regularity of telephonic appearances made any burden comparatively minimal 1. Id. at 5-6; see also

  Daggett v. Scott, No. 15-MC-00065-CMA-MJW, 2015 WL 3407314, at *3–4 (D. Colo. May 26, 2015)

  (analyzing Fed. R. Civ. P 45(f) “exceptional circumstances” standard in an FLSA case, finding there

  would be little real burden on the non-party subject to subpoena where her attorneys are capable of

  entering appearances and appearing telephonically in the Court where the underlying case is pending).

  Here, unlike in Weddle, Avery is a large national company 2, represented by an international law firm

  with attorneys and offices across the United States, including in Pittsburgh where the underlying case

  is pending 3. It can hardly be argued that transfer would be any burden on Avery, let alone a burden

  great enough to outweigh other considerations.

         Any arguments by Avery regarding the relevancy or burden or production should be heard by

  the Pennsylvania Court. That Court is familiar with the dispute, including Enbridge’s right to compel

  arbitration, or its choice here not to do so. That Court can best rule on the scope and necessity of

  discovery.

         Transfer is proper because (1) Avery would not be overly burdened by the transfer because its

  attorneys are capable of entering appearances and appearing telephonically in Pennsylvania (2) the


  1
           Due to current health and safety protocols surrounding COVID-19, all appearances before
  the underlying court in this matter in recent months have been virtual and/or telephonic, regardless
  of the location of the parties, witnesses, and/or counsel. Therefore, the potential burden on the non-
  party is even lighter than normal.
  2
           Avery is now Workwise, see https://www.workrise.com/avery-technical-resources/ (last
  visited April 12, 2021). Workwise has more than 268,000 workers and 22 physical locations, see
  https://www.workrise.com/about-us/ ((last visited April 12, 2021).
  3
           Avery is represented by Ogletree Deakins, an international law firm with offices across the
  United States, including Pittsburgh, where the underlying case is pending. This fact is even advertised
  by Ogletree Deakins on the letterhead it sent to undersigned counsel regarding Avery’s objection to
  subpoena. See Exhibit 4.


                                                    7
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 8 of 17




  history of Underlying Action is complex and the Western District of Pennsylvania is best suited to

  assess the merits of the discovery dispute; and, (3) the Western District of Pennsylvania has an interest

  in timely resolving the dispute without adjusting the any upcoming deadlines. Given case-specific

  considerations, the presiding Judge is in a superior position to determine the interpretation and

  application of his or her orders with respect to the merits of any objections and related motions. See

  Weddle, 2019 WL 1620815, at *5 (in light of the underlying Court’s familiarity with the underlying

  litigation, the Court concluded that the litigation’s complexity weighed in favor of transferring the

  subpoena-related motion to the underlying Court). To the extent that Avery stands on its refusal to

  produce documents based on its alleged arbitration agreements, the Pennsylvania Court should decide

  the validity of such objection.

          Robertson therefore requests this Court transfer the Motion to Compel to the Western

  District of Pennsylvania, for Judge William Stickman and Magistrate Judge Lisa Pupo Lenihan to

  resolve this dispute.

  3.      ALTERNATIVELY, THE COURT SHOULD COMPEL AVERY                             TO    COMPLY     WITH
          ROBERTSON’S SUBPOENA.

          Rule 45 allows the court where compliance is required (or the issuing court if transfer is agreed

  to) to hold in contempt a person who, having been served, fails without adequate excuse to obey the

  subpoena. FED. R. CIV. P. 45(e). When a non-party fails to respond or cooperate with a subpoena, a

  motion to compel and contempt hearing are the available remedies. FED. R. CIV. P. 45(d)(2)(B)(i).

  Thus, “[a]t any time, on notice to the commanded person, the serving party may move the court for

  the district where compliance is required for an order compelling production or inspection.” Id.

  “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim

  or defense and proportional to the needs of the case…” FED. R. CIV. P. 26(b)(1). “The

  Court broadly construes relevancy, and a request for discovery should be considered relevant if it is

  possible that the information sought may be relevant to the claim or defense of any party.”


                                                     8
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 9 of 17




  Tara Woods Ltd. P'ship v. Fannie Mae, 265 F.R.D. 561, 567 (D. Colo. 2010). The party resisting discovery

  bears the burden of establishing the information does not come within the scope of relevance. Id.

          There is no question that the information sought by Robertson’s subpoena to Avery is relevant

  to the settlement agreement and damages in the Underlying Action. After all, such information will

  be used by Robertson to send court-approved notice to those settlement class members staffed by

  Avery to Enbridge in the Underlying Action and to calculate their damages. See Ex. 2.

                  a. Courts Routinely Require Third Parties to Provide Class Information to
                     Facilitate Notice and Settlement Despite Alleged Arbitration Agreements.

          Courts generally require production of the identities and contact information of putative class

  members (including email addresses and telephone numbers) – the very information Robertson seeks

  from Avery in his subpoena because Enbridge does not possess it. Ex. 3 ¶4; see, e.g., Bryant v. Act Fast

  Delivery of Colorado, Inc., No. 14-CV-00870-MSK-NYW, 2015 WL 3929663, at *4 (D. Colo. June 25,

  2015) (ordering defendant to produce the names, current or last known address, email addresses, and

  telephone numbers); Miller v. Startek USA, Inc., No. 11-CV-00017-REB-CBS, 2011 WL 1883012, at

  *3 (D. Colo. May 17, 2011) (same); Green v. Drake Beam Morin, Inc., No. 11-CV-01063-REB-CBS, 2011

  WL 6046940, at *3 (D. Colo. Dec. 6, 2011) (same). This information is relative to discovery of those

  covered by the parties’ litigation and its resolution.

          Courts also routinely require third-party vendors to comply with subpoenas seeking identifying

  information about putative class members staffed by them to the defendant employer in FLSA

  collective actions like this where the alleged employer does not maintain contact information for the

  putative class members. See, e.g., Hennigar v. Applied Consultants, Inc. No. 3:21-mc-0004-S-BT, Doc. 22

  (N.D. Tex. Mar. 15, 2021) (overruling third-party vendor’s objections to subpoena and compelling

  contact information in a conditionally certified FLSA collective action involving inspectors) attached

  as Exhibit 5; Sanchez v. Schlumberger Tech. Corp., No. 2:17-cv-102, Doc. 103 (S.D. Tex. Jan. 22, 2019)

  (overruling third-party vendor’s objection to subpoena and compelling “identifying and contact


                                                       9
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 10 of 17




   information for the putative class members” in a conditionally certified FLSA collective action

   involving oilfield workers allegedly misclassified as independent contractors), attached as Exhibit 6;

   Parrish v. Premier Directional Drilling, L.P., Civ. No. SA-16-CA-00417-DAE, 2017 WL 8774230, at *9

   (W.D. Tex. Mar. 1, 2017) (denying motion to quash third-party subpoena seeking information

   concerning putative class members’ working relationship with third-party vendor “[g]iven that the

   Court has conditionally certified a class of ‘Directional Drillers’ employed by, or working on behalf

   of, [Defendant] Premier Directional Drilling, L.P. as independent contractors at any time between

   three years prior to the date of certification and the present” and finding “the requests agreed upon

   by the parties to be reasonable.”).

           Unsurprisingly, courts routinely reject the same argument Avery makes here and allow notice

   to be sent to workers who may have executed arbitration agreements covering their claims. See, e.g.,

   Flynn v. Sanchez Oil & Gas Corp., SA-19-CV-00867-JKP, 2020 WL 963892, at *3 (W.D. Tex. Feb. 27,

   2020), report and recommendation adopted, 5:19-CV-0867-JKP-ESC, 2020 WL 1695689 (W.D. Tex. Apr.

   7, 2020), appeal dismissed, 20-50350, 2020 WL 6287490 (5th Cir. Sept. 24, 2020); Gordon v. TBC Retail

   Grp., Inc., 134 F.Supp.3d 1027, 1039 n. 9 (D. S.C. 2015) (“The court does not find this consideration

   compelling [that few class members could join because most executed arbitration agreements], as it

   prematurely assumes that such arbitration agreements are enforceable. Instead, the court finds that

   the better approach is to address arbitration issues after conditional certification, when the scope and

   substance of those issues become clearer.”); Mode v. S-L Distribution Co., LLC, No. 3:18-cv-00150-RJC-

   DSC, 2019 WL 1232855, at *4 n. 3 (W.D.N.C. Mar. 15, 2019) (“Whereas here, when the Court has

   yet to determine whether Plaintiffs are employees or whether the Distributor [arbitration] Agreements

   will be upheld, it would be improper to preclude sending notice to those potential plaintiffs whose

   Distributor Agreements contained arbitration agreements.”); Weckesser v. Knight Enterprises S.E., LLC,

   Civ. A. No. 2:16-cv-02053-RMG, 2018 WL 4087931, at *3 (D.S.C. Aug. 27, 2018) (“The potential opt-



                                                     10
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 11 of 17




   in plaintiffs allegedly subject to arbitration agreements have not yet joined this action, and the Court

   therefore has no ability to determine whether any potential arbitration agreement[s] are enforceable

   against them.”); Amrhein v. Regency Mgmt. Servs., LLC, Civ. No. SKG-13-1114, 2014 WL 1155356, at

   *10 (D. Md. Mar. 20, 2014) (“[T]he potential for arbitration will not forestall the [p]laintiffs’

   entitlement to conditional certification.”); Nesselrodte v. Underground Casino & Lounge, LLC, Civ. A. No.

   3:11-CV-92, 2012 WL 4378163, at *4 (N.D.W.Va. Sept. 25, 2012) (allowing notice to be sent to

   potential class members who the employer argued executed arbitration agreements where the

   employer had not moved to compel arbitration as to those individuals specifically, finding “the FAA

   does not forbid the Court from granting conditional certification for a collective action class under

   the FLSA based upon a relatively small group of the potential class signing an agreement to arbitrate

   any claims arising against the employer.”). 4

           Similarly, courts routinely reject the notion that third-party vendors like Avery need not

   provide class information necessary to facilitate notice pursuant to a subpoena because a court or

   arbitrator may ultimately allow a non-signatory like Enbridge to enforce Avery’s arbitration agreement.

   See, e.g., Flynn, 2020 WL 963892, at *3 (“JP Morgan does not stand for the proposition that employees

   of a defendant cannot be sent notice because those employees may have an arbitration agreement with

   a third party that precludes them suing that third party.”); Miller v. The Steam Generating Team, LLC, No.

   2:20-mc-00234-RJC, 2020 WL 1821698, at *3-4 (W.D. Pa. Apr. 10, 2020) (compelling third-party


   4
     See also Thomas v. Papa John’s Int’l, Inc., Case No. 1:17-CV-411, 2019 WL 4743637, at *3 (S.D. Ohio
   Sept. 29, 2019) (“District courts have consistently held that the existence of arbitration agreements is
   irrelevant to collective action approval because it raises a merits-based determination.”); Clark v. Pizza
   Baker, Inc., No. 2:18-cv-157, 2019 WL 4601930, at *7 (S.D. Ohio Sept. 23, 2019) (“Several courts have
   found that the presence of arbitration agreements does not defeat a motion for conditional
   certification”) (collecting cases); Crosby v. Stage Stores, Inc., 348 F.Supp.3d 742, 752 (M.D. Tenn. 2018)
   (holding that it is inappropriate to consider an arbitration agreement at the conditional certification
   stage of a FLSA collective action); Brooks v. C.H. Robinson Int'l, Inc., No. 416CV00939761HFS, 2017
   WL 10506772, at *3 (W.D. Mo. May 9, 2017) (finding even if potential class members signed
   arbitration agreements they should be included in the class list for purposes of conditional certification
   because arbitration issues are irrelevant at this stage).


                                                      11
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 12 of 17




   vendor to provide identifying information for inspectors sourced to the defendant employer and

   rejecting the vendor’s argument that the inspectors “are precluded from pursuing collective relief

   against [the defendant employer] by arbitration agreements[.]”); Romero v. Smith Mgmt. and Consulting,

   LLC, Civ. A. No. 19-mc-91493-PBS, Doc. 28, at *4-5, 7-9 (D. Mass. Mar. 4, 2020) (granting

   employee’s motion to enforce compliance with third-party subpoena and compelling third-party

   vendor to provide contact information for the putative class members it staffed to the defendant

   employer so such individuals could receive notice), attached as Exhibit 7; Hall v. Dominion Energy, Inc.,

   No. 318-cv-321, Doc. 78 (E.D. Va. Apr. 26, 2019) (granting employee’s motion to enforce third-party

   subpoena and compelling identifying class information for workers staffed by third-party vendor to

   the defendant employer to facilitate settlement discussions and rejecting third-party vendor’s argument

   it did not have to provide the same because the workers purportedly signed arbitration agreements

   precluding them from participating in the litigation), attached as Exhibit 8.

           Recently, the Fourth Circuit rejected a nearly identical argument. See In re Cypress Environmental

   Mgmt.-TIR, LLC, No. 21-1136, Doc. 20 (4th Cir. 2021) (denying CIS’s petition for writ of mandamus

   of an order requiring CIS to respond to a third-party subpoena and provide class information to

   facilitate notice). In that case, an inspector sued Dominion for violating the FLSA and the court

   conditionally certified a class of “[a]ll Inspectors who were paid a day-rate with no overtime while

   working for Dominion between December 11, 2017 and December 11, 2020.” Sziber v. Dominion

   Energy, Inc., No. 3:20-CV-00117, Doc. 43 (E.D. Va. Dec. 11, 2020). To collect the names and contact

   information for the inspectors it sourced from third-party vendors, id., Dominion sent third-party

   subpoenas. The staffing company, CIS, refused to provide the necessary information, claiming the

   arbitration agreements CIS maintained with its inspectors precluded their participation in the lawsuit.

   Id. at Doc. 49-50 (E.D. Va. Jan. 6, 2021). Like Avery, CIS relied on the existence of an arbitration

   agreement to argue it need not provide the requested information. Id. at Doc. 55.



                                                      12
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 13 of 17




           The Sziber court refused to evaluate the enforceability of the arbitration agreements in

   determining whether to enforce the third-party subpoena and ordered CIS to respond to the

   subpoena. Id. at Doc. 57 (E.D. Va. Jan. 14, 2021), attached as Exhibit 10. CIS then filed a petition for

   writ of mandamus in the Fourth Circuit. In re Cypress Environmental Mgmt.-TIR, LLC, No. 21-1136,

   Doc. 2 (4th Cir. 2021). The Fourth Circuit summarily denied CIS’s petition. Id. at Doc. 20. The

   existence of an arbitration agreement does not prevent production of this information, particularly

   here where the party facing liability, Enbridge, is choosing not to enforce the arbitration agreement.

   Enbridge and plaintiffs need the contact information held by Avery.

           The contact information sought by Robertson from Avery is precisely the information the

   Court ordered and agreed to by the Parties for Robertson to obtain to facilitate settlement notice in

   the Underlying Action. See Ex. 2; Ex. 3. Without this information, the parties in the Underlying Action

   cannot provide notice to the subset of putative class members staffed by Avery to Enbridge as ordered

   by the Court or calculate their damages. Id. The language in the subpoena to Avery was agreed to by

   the parties in the Underlying Action. Id. Moreover, Robertson’s limited request for information is

   narrowly tailored to a specific Avery worker – the inspectors it staffed to Enbridge. See Ex. 1.

           Enbridge claims it does not have the contact information for these workers, which is precisely

   why a third-party subpoena was necessary. See Ex. 3 ¶4. Avery cannot deny it possesses the requested

   documents. See 29 U.S.C. § 211(c) (“[e]very employer … shall make, keep, and preserve such records

   of the persons employed by him and of the wages, hours, and other conditions and practices

   maintained by him”); Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) (finding it is the duty

   of the employer to keep proper records of wages and hours worked). It simply refuses to substantively

   respond to Robertson’s subpoena because it believes Enbridge should have to arbitrate these claims.

   Not only does it have no standing to control how Enbridge resolves these claims, this is a premature

   attempt to battle the merits of potential class members’ claims who have not yet joined the Underlying



                                                      13
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 14 of 17




   Action (and may never). Bradford v. Team Pizza, Inc., Case No. 1:20-cv-60, 2020 WL 349650, at *5 (S.D.

   Ohio June 29, 2020) (“Moreover, given that none of these delivery drivers have joined this suit and

   defendants cannot presume that drivers with arbitration agreements will ultimately opt-in to this suit,

   it is premature for the Court [to] consider the arbitration agreements at the conditional certification

   stage.”).

           Robertson’s limited, court-approved request is indisputably relevant and proportional to the

   needs of the Underlying Action and necessary to facilitate notice to, and calculate the damages of, the

   subset of putative class members sourced by Avery to Enbridge as Ordered therein. The Court should

   compel Avery to fully respond to Robertson’s straightforward request for putative class members’

   contact information and information necessary to calculate their damages as specified herein.

                   b. Any Reliance on JPMorgan or Bigger is Misplaced.

           Robertson anticipates that Avery will claim it need not provide him with the contact

   information of those inspectors sourced by Avery to Enbridge based on two recent decisions from

   the Fifth Circuit (In re JPMorgan Chase & Co., 916 F.3d 494 (5th Cir. 2019) and Seventh Circuit (Bigger

   v. Facebook, Inc., 947 F.3d 1043 (7th Cir. 2020), respectively. Any argument that JPMorgan or Bigger

   create a bright line rule prohibiting employees with arbitration agreements from receiving notice of a

   settlement of a collective action is nothing but hyperbole.

           In JPMorgan, the court explicitly stated, “an employer that seeks to avoid a collective action,

   as to a particular employee , has the burden to show, by a preponderance of the evidence, the

   existence of a valid arbitration agreement for that employee.” 916 F.3d at 503 (emphasis added). It

   further noted that “if the employer fails to establish the existence of a valid arbitration agreement as

   to an employee, that employee would receive the same notice as others.” Id. Notably, JPMorgan did

   not involve a settlement. The defendant was actively trying to prevent notice of conditional

   certification from issuing based on its direct agreements with those employees. JPMorgan does not



                                                     14
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 15 of 17




   stand for the proposition that a nonparty to the litigation may withhold information based on its

   contention these workers should not receive notice, nor does it permit a nonparty to challenge a

   court’s decision to allow notice. See Flynn v. Sanchez Oil & Gas Corp., SA-19-CV-00867-JKP, 2020 WL

   963892, at *3 (W.D. Tex. Feb. 27, 2020), adopted, 2020 WL 1695689 (W.D. Tex. Apr. 7, 2020).

           Similarly, Bigger held individuals who purportedly agreed to arbitrate could be excluded from

   notice if “the defendant establishes by a preponderance of the evidence the existence of a valid

   arbitration agreement for each employee it seeks to exclude from receiving notice.” 947 F.3d at 1047

   (emphasis added). The court further noted that, “[t]o be clear, if the employer does not prove that an

   employee entered a valid arbitration agreement, then the court may authorize notice to that

   employee[.]” Id. at 1050. Critically, the court found that courts did not have “to simply take an

   employer at its word when it says certain employees entered valid arbitration agreements” in

   determining whether to issue notice to workers alleged to have committed to arbitration. Id. at 1051.

   Nothing in Facebook permits Avery to challenge an approved settlement or decide who receives notices

   of a settlement to which it is not a party. Just like JPMorgan, Facebook was actively seeking to prevent

   notice based on arbitration agreements. That is not the case here. Enbridge wants to send notice of

   the settlement to these workers. It does not wish to enforce any rights it may have to have an arbitrator

   determine whether Enbridge may enforce the Avery agreement or even make these workers arbitrate

   their claims against it.

           Thus, Avery cannot violate the Underlying Court’s approval of the Parties’ agreement or show

   that notice should not issue to these workers by claiming Enbridge should have to arbitrate these

   claims. The Parties to the Underlying Action have agreed to resolve the claims of the inspectors Avery

   staffed to Enbridge. The Court in the Underlying Action has preliminarily approved the Rule 23 and

   FLSA settlement. The Parties need the requested information from Avery to effectuate the settlement

   notice process. Robertson respectfully requests this Court order Avery to comply with the subpoena



                                                      15
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 16 of 17




   and provide the information necessary for the Parties to comply with the Underlying Court’s order

   approving the settlement and directing the Parties to issue notice to the settlement class members.



                                                         Respectfully Submitted,

                                                         /s/ William R. Liles
                                                         Michael A. Josephson
                                                         Texas Bar No. 24014780
                                                         Andrew W. Dunlap
                                                         Texas Bar No. 24078444
                                                         William R. Liles
                                                         Texas Bar No. 24083395
                                                         JOSEPHSON DUNLAP LLP
                                                         11 Greenway Plaza, Suite 3050
                                                         Houston, Texas 77046
                                                         Telephone: (713) 352-1100
                                                         Facsimile: (713) 352-3300
                                                         mjosephson@mybackwages.com
                                                         adunlap@mybackwages.com
                                                         wliles@mybackwages.com

                                                         Richard J. (Rex) Burch
                                                         Texas Bar No. 24001807
                                                         BRUCKNER BURCH PLLC
                                                         11 Greenway Plaza, Suite 1325
                                                         Houston, Texas 77046
                                                         Telephone: (713) 877-8788
                                                         Facsimile: (713) 877-8065
                                                         rburch@brucknerburch.com

                                                         Attorneys for Plaintiff




                                                    16
Case 1:21-mc-00105-PAB-STV Document 1 Filed 04/14/21 USDC Colorado Page 17 of 17




                                 CERTIFICATE OF CONFERENCE

            I hereby certify that I conferred with Avery and/or representatives of Avery in an attempt to
   get it to comply with Robertson’s subpoena and concerning the relief sought herein. At the time of
   the filing of this Motion, Avery is opposed to the relief sought in this motion.

                                                  /s/ William R. Liles
                                                  William R. Liles


                                     CERTIFICATE OF SERVICE

            I hereby certify that this document, filed through the ECF system, will be sent electronically
   to the registered participants as identified on the Notice of Electronic Filing, by email, and by CMRRR,
   on April 14, 2021.

                                                  /s/ William R. Liles
                                                  William R. Liles




                                                     17
